Judge LEWIS, with whom Senior Judge FORAY, Senior Judge SESSOMS and Judge BLOMMERS join
(dissenting):
We concur that the commander’s opinion was based on something more than the offenses of which the appellant was convicted and, thus, was proper insofar as the guideline enunciated in United States v. Homer, 22 M.J. 294 (C.M.A. 1986), is concerned. However, since his opinion addressed potential for continued Air Force service, we believe that it effectively constituted a recommendation that a bad conduct discharge be imposed. Appellate counsel for both sides have agreed that the receipt of this opinion was error. In the circumstances of this case we conclude that the error was prejudicial. Accordingly, we would set aside the sentence and order a rehearing.
We acknowledge that an elusive concept such as rehabilitative potential has the inherent quality of fostering confusion in the minds of members imposing sentence. In an alcohol or drug-related case, they may very well think in terms of a formalized program of education and counseling designed to alter behavioral patterns. Others may be reminded of the Air Force program of selecting certain sentenced prisoners for potential restoration to duty following a vigorous regimen of retraining. Of course, retention in the service is inevitably going to be viewed as an integral part of the rehabilitative potential issue by the sentencing authority in nearly any case in which a punitive discharge might be imposed as a sentence component. What we attempted to say in United States v. Beno, 24 M.J. 771 (A.F.C.M.R. 1987), pet. denied, 26 M.J. 57 (1988), is that it is not permissible for the government to exploit the ambiguous nature of rehabilitative potential by calling a commander or supervisor to present an opinion that is essentially a recommendation for a punitive discharge. As a general rule such an opinion is improper and potentially prejudicial. United States v. Jenkins, 7 M.J. 504 (A.F.C.M.R. 1979), pet. denied, 7 M.J. 328 (1979).
Had the drafters of R.C.M. 1001(b)(5) intended that rehabilitative potential opinions be narrowly structured, as was the one in this case, they would surely have indicated as much. While the principal opinion develops a persuasive argument that such opinions should be heard, we submit that the Manual has not yet altered military practice to this point.* In this regard we believe that that the principal opinion misapplies Judge Cox’s discussion of rehabilitative potential wherein he observed that “the sentencing function encompasses more than the question of *584whether an accused should be restored to duty.” United States v. Horner, supra, 22 M.J., at 296. Let us look at this issue realistically. If a majority of this court were to say that Judge Cox has endorsed the receipt of narrowly framed opinions relating to retention in the service by prosecution sentencing witnesses, Air Force trial counsel would seldom be motivated to seek any broader form of rehabilitative potential testimony. What we would have declared to be permissible would quickly become the norm. Is that what the Manual drafters contemplated? If so, why didn’t they say so and spare us and our readers this semantic sparring?
Appellate government counsel argue that the error in allowing the commander to testify as reflected above was not prejudicial in this instance. We disagree. However, we must examine those aspects of the sentencing evidence and the military judge’s instructions which might have had a tendency to mitigate the prejudice of the commander’s testimony. Other opinions more favorable to the appellant were heard. Five noncommissioned officers who knew the appellant described his performance as commendable. All expressed the view that he could be restored to duty in the Air Force. Clearly, if the commander or another in a position of supervisory authority had been called as a rebuttal witness to counter these opinions, we would be faced with a much different situation. It would be difficult for us to fault an argument that the defense had opened the door for opinion testimony which would otherwise be objectionable in such situation. United States v. Konarski, 8 M.J. 146 (C.M.A. 1979). See generally, United States v. Tipton, 23 M.J. 338 (C.M.A. 1987); United States v. Strong, 17 M.J. 263 (C.M. A.1984). If the defense is willing to run the risk that the commander will be called to testify that an accused cannot be effectively utilized in his organization or that he should not be restored to duty under any circumstances, so be it. However, it is not appropropriate that we speculate whether the defense counsel in this case would have proceeded in the same fashion in questioning the defense sentencing witnesses if the “preemptive” rebuttal testimony had not already been admitted in the guise of an opinion as to rehabilitative potential. By the time the defense sentencing witnesses were called no risk remained. The commander had already provided his opinion on continued service for the appellant. We do not find that the defense rescued the government from the consequences of prejudice merely by pursuing the only sound strategy which could have been employed under the circumstances.
The military judge, in his instructions on sentencing, advised the members as follows:
Now, members, you heard quite a few witnesses in this case tiptoe around the issue of what an appropriate sentence is in this case. I want you to understand that in our military justice system, members of the court-martial alone are entrusted with the responsibility of representing the community in arriving at an appropriate sentence for the accused. Therefore, neither the alleged desires of any one person or of any particular segment of society should be allowed to ... interfere with your independent function. For it is the court-martial alone that has seen and heard the evidence and must make the decisions.
Under the circumstances this was a prudent instruction and, admittedly, one that we would normally find as cleansing the error of the commander’s testimony. However, we do not deem it sufficient to prevent a prejudicial impact in this instance when we view the testimonial error in the light of certain other instructions.
During the course of voir dire, the members voiced some confusion and concern with respect to their role in determining a sentence, particularly with respect to the question of whether or not the appellant should be discharged. At one point the military judge drew a distinction between the question of retention in the service as opposed to the more precise issue of a punitive discharge. Following additional queries from the members the military judge responded, in pertinent part, as follows:
*585____ [A]gain, I want to emphasize that this court-martial is not empowered to determine whether or not Staff Sergeant Ohrt should be discharged. The narrow question that you will have before you at the appropriate time is whether or not he should receive a bad conduct discharge, which is a punitive discharge. And the point of all this is we want to make sure that each of you can consider each of these possible punishments with an open mind. You’re not in any way, shape or form — should you — are you required to give a certain punishment or not required to give a certain punishment ... You should consider all the principals [sic] of sentencing and all the various alternatives with an open mind, recognizing again that the issue will be whether or not Staff Sergeant Ohrt should receive a punitive discharge and not merely whether he should be retained or discharged from the service.
The members interrupted their deliberation on sentencing to make several inquiries. One of the members asked the military judge to reconfirm his understanding that the only discharge option which was available to them was a bad conduct discharge. The military judge responded affirmatively and proceeded to again instruct them in much the same manner as he had during voir dire. Additionally, he advised the members that the commander had other options he might consider if a punitive discharge were not adjudged, but he cautioned that this was not a proper matter for speculation on their part.
The military judge’s instructions which we have outlined were entirely appropriate. However, when considered in the context of the commander’s opinion as to continued service by the appellant, they had an unfortunate tendency to enhance the damage which was likely to occur by reason of its admission. We may infer that the members correctly understood that they were to consider the broad question of retention, if at all, only within the limited framework of their obligation to determine the appropriateness of a punitive discharge as part of their sentence. With this understanding, what meaning could the commander’s opinion on continued service convey other than a recommendation that a punitive discharge be adjudged? It is simply illogical to posit any other interpretation in light of the military judge’s “tiptoeing” instruction interspersed with several instructions that the members must focus their attention on the appropriateness of a punitive discharge as opposed to the broader issue of retention. In essence, the commander’s testimony, admitted over defense objection, had absolutely no discernible purpose other than to express his view that a punitive discharge was appropriate. Indeed, the fact that one of the members sought clarification of discharge options after instructions had previously been provided reflects the probable concern that the commander’s testimony had generated.
In assessing the potential impact of the commander’s testimony in these circumstances, we have considered the following quotation noted by appellate defense counsel to be apt: “In my view, there is no more persuasive evidence available to a military tribunal than the testimony of the accused’s immediate commanding officer. This is particularly true, for obvious reasons, where the court-martial is composed of members as opposed to military judge alone.” United States v. Randolph, 20 M.J. 850, 852 (A.C.M.R. 1985) (Pauley, J., dissenting/concurring in part). As we have noted, there is some likelihood that the military judge’s instructions, appropriate and well intended, served to emphasize rather than diminish the impact of the commander’s opinion. The only effective instruction, in our view, would have been an express direction that the commander’s response be disregarded inasmuch as it bore no relevance to the issue of sentence appropriateness.
We have attempted to view this situation in as realistic a manner as possible. We must recognize that the appellant was before a special court-martial and was necessarily facing a jurisdictionally limited set of sentencing options. The bad conduct discharge assumes a central focus in this circumstance. As a noncommissioned officer convicted of drug abuse the practical pros*586pect that he would avoid the imposition of a punitive discharge was bleak. In a military-environment this is an obvious reality, and we do not argue that it should be otherwise. This reality does not afford the prosecution license to improve upon an already strong position by attempting to engineer a foregone conclusion that a punitive discharge will be adjudged. The military judge, in effect, allowed the prosecution an impermissible and wholly gratuitous blow. It is unnecessary in most cases that trial counsel, either through ignorance or design, seek to land such a blow. In our view it is intolerable that military judges permit it to occur.
The military judge’s instructions implicitly conveyed an important principle: a court-martial sentencing proceeding differs from an administrative discharge hearing. We are in complete agreement with that concept. Until such time as we receive contrary guidance from the Court of Military Appeals we decline to presume that the drafters of the 1984 Manual intended that an opinion as to rehabilitative potential might serve as a means for the prosecution to initiate a proceeding in the nature of an administrative discharge hearing. As we have previously noted, the defense bears the risk of focusing issues in much the same way that they are in an administrative discharge hearing and may do so if that is desired. This is not a preemptive option which the prosecution may elect to pursue while purporting to explore an accused’s rehabilitative potential.
We concur with the principal opinion in affirming the findings of guilty. We would set aside the sentence. As the other errors asserted on appeal also relate to sentencing it is not necessary that we address them.

The principal opinion appears to suggest that any sentencing witness might testify that an accused should receive a particular component of punishment, such as punitive discharge or confinement, as long as the witness doesn't quantify the opinion by specifying what type of punitive discharge (in a general court-martial, of course) or how much confinement. We believe that such a concept would be far removed from any reasonable view of the purpose and scope of rehabilitative potential testimony.